Title: James Madison to Hubbard Taylor, 15 August 1835
From: Madison, James
To: Taylor, Hubbard


                        
                            
                                Dr. Sir
                            
                            
                                
                                    Montpr. 
                                
                                Aug. 15. 35
                            
                        
                        Your letter of July was duly recd. The recollections it so kindly expresses are very gratifying coming from
                            one whose friendship I have always valued, & to whom I have been often indebted for attentions useful to me.
                        I join in all your good wishes, for more tranquility & harmony in our public affairs: which will
                            always be best promoted by a course avoiding the extremes to which party excitements are liable. But a sickly countenance
                            occasionally is not inconsistant with the self healing capacity of a Constitution such as I hope ours is; and still less
                            with the medical resources in the hands of a people such as I hope ours will prove to be. As long as the parts composing
                            our Union, are faithful to it, despair ought never to be indulged, and that pledge for the propitious destinies of our
                            Country may be relied on as long as the consequences of disunion are sufficiently anticipated. There are ills with which
                            such a catastrophe is pregnant, that cannot escape the most shortsighted; and there are doubtless others beyond the reach
                            of the most prophetic sagacity
                        I am glad to learn that you enjoy so much vigor of health, at the entrance of your 76th year. You have erred
                            in supposing me in my 84th. year. I am now considerably advanced in my 85th., to the infirmities belonging to which are
                            added inroads on my health, which among other effects, have so crippled my fingers as to oblige me to avail myself of
                            borrowed ones. I am however freed from the most painful stages of the Rheumatic cause, for which as for other blessings I
                            ought to be thankful.
                        I must not omit to mention that the report of Mr. Robert Taylor’s death is without foundation. He was well a
                            few days ago, and I do not believe that he for a long time been even sick.
                        Mrs. M. joins in affectionate respects to Mrs. Taylor & yourself; and in the best
                            wishes that you may both live, if life continues to be an enjoyment, till you have added another G. to
                            your G. G. children With cordial esteem & regard
                        
                            
                                
                            
                        
                    